DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 08/09/2022.  Claim 1 has been amended.  Claims 4, and 12-14 were canceled.  Claims 1-3, 5-11, and 15-23 are currently pending in the present application. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 15-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vossoughi et al. (US 2020/0250896 herein Vossoughi.
Regarding claim 1, Vossoughi teaches a parking facility access management system, comprising:
a sensing device communicatively connected to a database and to a mechanism for providing access to a parking facility, the sensing device comprising a directional Bluetooth beacon configured to transmit a first signal, said first signal directed to no more than one lane of the parking facility, and a Bluetooth device (read as beacon 10 is fixed to kiosk 408 to direct RF emissions toward an entry lane 410 along which vehicles entering the parking are travel; beacon 10 includes a directional antenna that is configured to emit an RF signal in a conical radiation pattern 412 of RF emission limits the region of reception of the Bluetooth low energy signal pointed to vehicle 402, which is positioned nearest to beacon 10; directional antenna is a patch antenna that is positioned to provide line-of-sight RF emissions into vehicle 402) (Vossoughi – Figure 11, and [0060]); and
an application configured to receive the first signal and to connect and transmit a second signal comprising an access request to the Bluetooth device (read as a mobile application operating on the smart device to initiate and conclude a vehicle parking or mass transit travel session, the mobile application initiating the session through use of wireless communication link and of an entry command from the smart device to produce a signal indicating authentication of the user for entry into an area to park a first vehicle; mobile application concluding the session through use of the wireless communication link and of an exit command from the smart device to produce a signal indicating authentication of the user for departure from the area to end parking of the first vehicle) (Vossoughi – see claim 1).
Regarding claim 2 as applied to claim 1, Vossoughi further teaches wherein the application is configured to determine a proximity to the sensing device and a lane from the first signal, and to connect to the Bluetooth device responsive thereto (read as smart device implemented with radio frequency wireless technology to provide location-based information content, the smart device, when in proximity to the source beacon, receiving the short-range wireless radio signal and identifying the source beacon to establish connectivity on a wireless communication link between the source beacon and the smart device) (Vossoughi – see claim 1).
Regarding claim 3 as applied to claim 2, Vossoughi further teaches wherein the application is further configured to send the second signal to the Bluetooth device responsive to the receipt of the first signal and a determination by the application that a mobile device on which the application is running is in proximity to the sensing device (read as smart device implemented with radio frequency wireless technology to provide location-based information content, the smart device, when in proximity to the source beacon, receiving the short-range wireless radio signal and identifying the source beacon to establish connectivity on a wireless communication link between the source beacon and the smart device) (Vossoughi – see claim 1).
Regarding claim 5 as applied to claim 1, Vossoughi further teaches wherein the directional Bluetooth beacon is enclosed in an enclosure that limits directionality of the first signal (read as beacon 10 is fixed to kiosk 408 to direct RF emissions toward an entry lane 410 along which vehicles entering the parking area travel) (Vossoughi – Figure 11, and [0060]).
Regarding claim 6 as applied to claim 1, Vossoughi further teaches wherein the directional Bluetooth beacon comprises an Eddystone beacon (Vossoughi – [0003]).
Regarding claim 7 as applied to claim 1, Vossoughi further teaches wherein the directional Bluetooth beacon comprises an iBeacon (read as an iBeacon implementation of BLE wireless technology) (Vossoughi – [0003]).
Regarding claim 8 as applied to claim 1, Vossoughi further teaches wherein the directional Bluetooth beacon is located between 46 and 62 inches above a floor portion of the parking facility and is angled approximately 14.5 degrees downward (Vossoughi – see Figures 11, 12, 13, 14).
Regarding claim 9 as applied to claim 1, Vossoughi further teaches wherein the mechanism for providing access to the parking facility is an access gate (read as gated parking facility having a beacon attached to a barrier gate) (Vossoughi – Figures 10-1 and 10-2, and [0014]).
Regarding claim 10 as applied to claim 1, Vossoughi further teaches wherein the application is configured to run on a mobile device (read as a mobile application operating on the smart device to initiate and conclude a vehicle parking or mass transit travel session, the mobile application initiating the session through use of wireless communication link and of an entry command from the smart device to produce a signal indicating authentication of the user for entry into an area to park a first vehicle) (Vossoughi – see claim 1).
Regarding claim 11 as applied to claim 10, Vossoughi further teaches wherein the mobile device is a mobile phone (read as user smart device such as a smartphone) (Vossoughi – Abstractm [0003], and [0022]).
Regarding claim 15 as applied to claim 10, Vossoughi further teaches wherein the mobile device is an automobile head unit (read as beacon 10 can be mounted in a transit vehicle) (Vossoughi – Figure 2B, and [0023]).
Regarding claim 16 as applied to claim 1, Vossoughi further teaches wherein the directional Bluetooth beacon is tuned to provide optimal performance for a lane with which the sensing device is associated (read as beacon 10 is fixed to kiosk 408 to direct RF emissions toward an entry lane 410 along which vehicles entering the parking area travel) (Vossoughi – Figure 11, and [0060]).
Regarding claim 17 as applied to claim 1, Vossoughi further teaches wherein the sensing device further comprises a second Bluetooth device (read as secondary device; second beacon 10’) (Vossoughi – [0025], Figure 12, and [0063]-[0064]).
Regarding claim 18 as applied to claim 17, Vossoughi further teaches wherein the sensing device is configured to send a confirmation request responsive to the receipt of multiple second signals from multiple applications (read as beacon 10’ includes a directional antenna, emitting an RF signal) (Vossoughi – [0025], Figure 12, Figure 13, [0063]-[0064]).
Regarding claim 19 as applied to claim 1, Vossoughi further teaches wherein the database is in a cloud (read as storing in the database of backend servers 70) (Vossoughi – [0081]).
Regarding claim 20 as applied to claim 3, Vossoughi further teaches wherein the second single comprises credentials (read as if the identification/shared codes match, authentication is completed, the authorization is presented on the screen of smartphone 36; an entry command from the smart device to produce a signal indicating authentication of the user for entry into an area to park a first vehicle when it is carrying the user accompanied by the smart device or to ride on a second vehicle when the user is carrying the smart device) (Vossoughi – [0033], [0073], and see claim 1).
Regarding claim 21 as applied to claim 20, Vossoughi further teaches wherein the database is configured to determine the application’s authorization based on the credentials (read as communication links 80, 82, and 84 enable transportation provider to access travel activity and payment information relating to their respective transit rider customer accounts; communication link 86 enables parking service provider 94 to access parking activity and payment information related to its parking customer accounts) (Vossoughi – Figure 4, and [0029]-[0030]).
Regarding claim 22 as applied to claim 21, Vossoughi further teaches wherein the mechanism for providing access to the parking facility receives a command to provide access to the parking facility responsive to a positive authorization determination (read as if the identification/shared codes match, authentication is completed, the authorization is presented on the screen of smartphone; entry beacon 10e signals the barrier to be lifted, allowing the customer’s vehicle to pass through into the parking facility) (Vossoughi – [0014], [0033], [0040], [0046]).
Regarding claim 23 as applied to claim 21, Vossoughi further teaches wherein the credentials comprise at least one of a payment confirmation, payment information, and account information (read as communication links 80, 82, and 84 enable transportation provider to access travel activity and payment information relating to their respective transit rider customer accounts; communication link 86 enables parking service provider 94 to access parking activity and payment information related to its parking customer accounts) (Vossoughi – Figure 4, and [0029]-[0030]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648